Case 2:20-cv-06818-MWF-E Document 51 Filed 03/01/21 Page 1 of 1 Page ID #:408


                       UNITED STATES DISTRICT COURT                           JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 20-6818-MWF (Ex)                  Date: March 1, 2021
Title:   Brian Whitaker v. BPP East Union LLC et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

Proceedings (In Chambers):             ORDER RE: MOTION TO DISMISS FOR
                                       LACK OF JURISDICTION [46]

      Before the Court is Defendant BPP East Union LLC’s Motion to Dismiss for
Lack of Jurisdiction (the “Motion”), filed on January 14, 2021. (Docket No. 46). On
February 3, 2021, Plaintiff Brian Whitaker filed a notice of non-opposition. (Docket
No. 49).

       The Motion was noticed to be heard on February 22, 2020. The Court read and
considered the papers on the Motion and deemed the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
therefore VACATED and removed from the Court’s calendar. Vacating the hearing is
also consistent with General Order 20-09, arising from the COVID-19 pandemic.

       The Motion is GRANTED. Plaintiff concedes that “there is no question that the
restaurant is now providing accessible dining surfaces for its outside dining area and,
therefore, the defense is correct that the ADA claim has been rendered moot and
plaintiff no longer has standing.” (Notice of Non-Opposition at 1).

      Accordingly, the action is DISMISSED without prejudice.

       IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
